DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10 are objected to because of the following informalities: 
Claim 1, line 1, “Rolling bearing arrangement” should read - - A rolling bearing arrangement - - .
Claim 1, line 7, “the at least one sensor element” should read - - the at least one sensor - -.
Claim 1, lines 9 – 11, “calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease a used and/or remaining period of the grease life-time” should read - - calculating a used and/or remaining period of the grease life-time from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease - -.
Claims 2 – 8, lines 2 – 7, “Rolling bearing arrangement” should read - - The rolling bearing arrangement - -.
Claim 3, lines 3 – 5, “this value determines via a master-curve of the parameter over time being specific for the type of the grease and/or its composition the used and/or remaining period” should read - - this value determines the used and/or 
Claim 4, line 2, “comprises temperature correction” should read - - comprising temperature correction - -.
Claim 6, line 2, “the at least one sensor is located in the sealed space or near to it” should read - - the at least one sensor is located in or near the sealed space - -.
Claim 8, line 1, “Device” should read - - A device - -.
Claim 9, line 1, “Method” should read - - A method - -.
Claim 9, lines 7 – 8, “correlating the value of the at least one rheological parameter via a master-curve of the parameter over time being specific for the type of the grease and/or its composition the used and/or remaining period - - correlating the value of the at least one rheological parameter to the used and/or remaining period via a master-curve of the parameter over time specific to the type of the grease and/or the grease composition - -.
Claim 10, line 1, “Method” should read - - A method - -.
Claim 10, line 9, “resulting therefrom in the remaining period” should read - - resulting therefrom the remaining period - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (i.e. “calculation means calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease the used and/or remaining period” – claim 8) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “inputs for inputting a sensed temperature, at a specific point of the rolling bearing, particularly in the space, and a sensed speed of the rolling bearing” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims  1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the disclosure does not provide adequate structure to perform the clamed function of “calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease a used and/or remaining period of the grease life-time.”  Thus, the specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.
Regarding claim 8, the disclosure does not provide adequate structure to perform the clamed functions of “inputs for inputting a sensed temperature, at a specific point of the rolling bearing, particularly in the space, and a sensed speed of the rolling bearing” and  “calculation means calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease the used and/or remaining period.”  The specification does not demonstrate that the 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the functional limitation “calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease a used and/or remaining period of the grease life-time render” the claim indefinite, as the limitation does not provide a clear link to a structural element that performs the claimed function.  As written, the language does not set forth well-defined boundaries of the invention, but rather serves to only state a result obtained.  Thus, the scope of the claim is unclear since the Applicant is avoiding structural claiming at the point of novelty by utilizing functional claiming to imply an unknown/unclaimed structural relationship. See MPEP 2173.05(g).
Claim 5 recites the limitation "the rheological parameter" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
proper” in claim 6 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term renders the limitation “allowing proper temperature sensing for the space” indefinite.
Regarding claim 8, limitations “inputs for inputting a sensed temperature, at a specific point of the rolling bearing, particularly in the space, and a sensed speed of the rolling bearing” and “calculation means calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease the used and/or remaining period” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The disclosure is devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 1 – 3 and 8 – 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 1 recites the broad recitation “at least one sensor element for sensing temperature, at a specific point of the rolling bearing,” and the claim also recites “particularly in the space” which is the narrower statement of the range/limitation.

Claim 3 recites the broad recitation “the imposed energy is correlated with a value of at least one rheological parameter of the grease,” and the claim also recites “particularly the yield stress” which is the narrower statement of the range/limitation. 
Claim 8 recites the broad recitation “inputs for inputting a sensed temperature, at a specific point of the rolling bearing,” and the claim also recites “particularly in the space” which is the narrower statement of the range/limitation.
Claim 9 recites the broad recitation “determining the value of at least one rheological parameter,” and the claim also recites “particularly the yield 25stress” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “determining a critical rheological parameter,” and the claim also recites “particularly the yield stress” which is the narrower statement of the range/limitation.
claim 10 recites the broad recitation “at least one sensor element for sensing temperature, at a specific point of the rolling bearing,” and the claim also recites “particularly in the space” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “obtaining the corresponding energy density,” and the claim also recites “particularly using the master-curve” which is the narrower statement of the range/limitation.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concept) without significantly more. The claims recite the method steps of “determining the value of at least one rheological parameter, particularly the yield 25stress, of the grease sample, and correlating the values of the at least one rheological parameter via a master curve of the parameter over time,” “determining a critical rheological parameter, particularly the corresponding energy density, particularly using a master-curve and a grease life test result or grease life calculation,” and “obtaining the corresponding energy density, particularly using the master curve, subtracting the obtained energy density from the critical energy density and resulting therefrom 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656